Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 8 May 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My Dear General
                            Richmond May the 8th 1781
                        
                        There is no fighting Here Unless you Have a Naval Superiority or an Army Mounted upon Race Horses. Phillip’s
                            plan Against Richmond Has Been defeated, He was Going towards Porsmouth, and I thought it Should Be enough for me to
                            oppose Him At Some principal points in this State—But now it Appears I will Have Business to transact With two Armies and
                            this is Rather too much.
                        By letters from North Carolina I find that Lord Cornwallis who I Had Been assured Had sailed for Charlestown
                            is advancing towards Hallifax. In Consequence of letters from the Same quarter General Phillips Has altered His plans and
                            Returned to a place called Brandon on the South Side of james River where He landed the Night Before last. Our detachement
                            is under March towards the Hallifax Road. His Command of the water Enabled Him to land where I Could not Reach Him. The
                            Bridge at Peters Burg is destroïed, and Unless He Acts with an Uncommon degree of folly He will Be at Halifax Before me.
                            Each of these armies is More than the double Superior to me. We Have no Boats, few Militia, and less arms. I will try to
                            do for the Best, and Hope to deserve your approbation.
                        Nothing Can attract My Sight from the Supplies and Reinforcements destined to General Greene’s Army. While I
                            am Going to Get Beaten By Both Armies or Each of them Separately the Baron Remains at Richmond where He Hurries the
                            Collection of Recruits and Every other Requisite. I Have forbidded every department to give me Any thing that May Be
                            thought useful to General Greene, and should a Battle Be Expected (an event which I will try to keep off) No Consideration
                            will prevent our Sending to Carolina 800 Recruits who, I Hope, may Be Equipped in a fortnight. When Gal Greene Becomes
                            Equal to offensive operations this quarter will Be Relieved. I Have wrote to Waïne to Hasten His March But Unless I am
                            Very Hard pushed Shall Request Him to proceed South ward. The Militia Has Been ordered out But are Slow, unarmed, and not
                            yet used to this Business. General Greene from whom I Had as yet no letters was on the 26 Before Camden But did not think
                            Himself Equal to the Storming of the Works. Most Respectfully and affectionately, My dear General Yours
                        
                            Lafayette
                        
                        
                            My Respects, if you please, to Mrs Washington and Compliments to the family.
                        

                    